sia sii aes STATEMENT OF PROBABLE CAUSE
United States District Court —“ BSLCe Of an ares! wilrtanlor Summons)

Violation Notice IGAs¢$:19-Mj-03370-TMD Document 1 Filed. 10/16/19 Page 1 of 1
Volo Muwrisa! ivfcer Masun 4Pand | corti Pas | stale thal on # Ate le 20/9 while a Deets yuan as a

i law enforcement oficer in the SeTHney Dasirict af
8089626 ics | oD

 

 

 

 

 

 

 

 

 

 

 

 

~ oS loveciiotTed Witlitms isscrs ie
YOU ARE CHARGED WITH THE FOLLOWING VIOLATION Oo Cig [Lees oe THe
la Teg of ORES ienddyen [Clerk Chemped SCRA Puerco Bg Code on Lares on AociA eT Be
ovfoy rom (iB@usc bYy/ In é :
Wennne COAL) _
Ogeda Cererptece FP ecsua! Aaa for Chase HASRAAT & A

 

 

Siac, Mhnwey , Peopeery 22 =
“( WY ,

DEFENDANT INFRA

 

 

     

 

 

 

 

 

 

 

 

 

 

 

i
a od
{
_ =
Tha foregein slatoment is besed upon
A OTe pax 415 CHECKED, Youle Of FF €0% BS CHECKED, YOu MUST ai

MUST APPEAR IY COURT see PAY AMOUNT INDIGATEO BELOW Py perboral obearya lion Ay personal investigalion

PPLE TPP ie ace pe ay OF APPEAR ey COURT

indormation supplied io me from my fellow officer's observation
&- Oller fecplain above)

FREE PM AS pos anes a pice icky |

§ Forfgiture Amount

I deciore under penalty of perjury Phat the information which | hawe set forth above and on

* $00 Processing Fee
PAY THE AMOUMT =) &§ Total Collateral Due

 

 

YOUR COURT DATE

(tne count appeenincy Claes re agen ie well be Sodhed of pour appearens dpde fay hug |

 

Court Siriewas Chete reich ys
Profaiie cause has bean slated for fhe msuanoce of a warrant

6-LL 6LOZ/Z2/80 NVOS BAD
6-LL 6L02/22/80 NWS BAD

erg th rere
Execiied on

 

 

Cake [romAdel yyy US. Magistrate Judge

 

My grunge chu | Sor pelted a cepy of eweebnn noice lig nd a ie Ai joe
Vetere bo mppamar tor thes Paring no A Bed lace ieirucied or mary ihe total collateral HAZMAT = awrardcus material invoheed in caters, PASS = 9 one ee pang hacen,
COL = Gomera orien fcenee CMA = Cocomeciol vehices iechend ni inciciani

Toa Sa aa

 

Aner ap iris, Cangeual - CVT Spry
